Case 1:18-cv-01392-PLI\/|-P.]G ECF No. 1-1 filed 12/17/18 Page|D.Q Page 1 of 3

.» _..,, ,.

CB_S€ lllS-CV-OlSQZ-PLI\/|-P.]G ECF NO. l-l filed 12/17/18 PB_ €lD.lO PB_Q€ 2 Of 3
EEoc Form 151 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM| SlON

 

DlSMISSAL AND NOTICE OF RlGHTS l

 

TO¢ Thomas lViertz mef Detroit Fleld Office
9333 High Point Drive S.E. 477 Michigan Avenue
Byron Center, Ml 49315 Room 865

Detroit, Ml 48226

 

[:| On behalf of person(s) aggrieved whose identity is
CONF/DENT/AL (29 CFR §1601.7(3))
EEOC Charge No. ' EEOC Representative . Telephone No.
Donald R. Lakel
23A-2018-10125 investigator (313) 226-4622

 

THE EEOC lS CLOS|NG lTS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as denned by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the allege
discrimination to lite your charge

Q.

H|:l[][l[]

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that th
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance wit
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

:l'¢'D

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

|:l[]

Other -(briefiy state)

- NOT|CE OF SU|T RIGHTS -

(See the additional information attached to this form.)

Title V|I, the Americans with Disabilitie`s Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This Wil| be the only notice of dismissal and of your right to sue that we will send you.
¥ou may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WiTHiN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years 13 yearsi
before you file suit may not be collectible.

f\on beh¢'n~o\f the gqmmission
"t"""\§\i"i z . ' ;,, » 1
n ix \_)‘3..)..\ \\.1 \___l§%§,_'"\‘j %/`:__,/{/[ -.//ts?»”

a~%/,\ /Michel|e Eisele, (Dat@ Mai/ed)
‘ District Director

BYRON CENTER PUBLlC SCHOOLS
cio Jeffery J. Butler, Esq.

CLARK H|LL PLC

212 East Cesar E. Chavez Avenue
Lansing, Ml 48906

Enclosures(s)

(.'.C.`

 

§\i@,{\€};x@& sqj{g}ég i`
initial l
l

CaSe 1218-CV-01392-PL|\/|-P.]G ECF NO.

1-1 filed 12/17/18 Page|D.ll Page 3 of 3

 

CHARGE OF DlSCR|M|NAT|ON

completing this form.

This form is affected by the PrlvacyAct of 1974; see PrivacyAct Statement on reverse before

COMPLA!NT/CHARGE NUMBER

EEOC #

 

THE U.S. EQUAL EMPLOYMENT OPPORTUNlTY COMM|SS|ON

 

NAME (lndicate Mr., Ms., Mrs.)

Mr. Thomas Mertz

HOME TELEPHONE NO. (lnclude Area Code)

(616) 971-3407

 

 

STREET ADDRESS, ClTY, STATE AND Z'lFCODE
9333 High Point Drive SE, Byron Center, MI 49315

 

Named is the employer, labor organization, employment agency, apprenticeship committee, state or local government agency who discriminated against me.

 

NAME
Byron Center Public Schools

# EMPUMEMBERS

100

TELEPHONE NO. (lnelude Area Code)

(616) 878~6100

 

 

 

STREET ADDRESS, C|TY, STATE AND ZlPCODE

Adrninistration, 8542 Byron Center Avenue SW, Byron Center MI 49315

 

cAusE o\= oiscRiMiNA'noN eAsEo oN
Retaliation, Age

DATE OF MOST RECENT OR CON`HNU|NG
DlSCRlMlNATlON

May 3, 2017

 

 

most recently on or around February 27, 2017.

Discharge 0$/03/2017

to replace me.

This complaint is based on the following law:
Age Discrimination in Employment Act

I am 52 years old and l believe Iwas discharged on May 3, 2017, due to my age and in retaliation for engaging in a protected activity

I began employment with the respondent in 1994, and last worked as a Special Education Teacher at Byron Center High School.

Age , Retaliation

On several occasions but most recently on or around February 27, 2017, I have complained to the respondent‘s representative that the
disabled students were being subjected to a discriminatory treatment On or around May 3, 2017 , l was discharged by the
respondent‘s representatives Not only do I believe I was discharged in retaliation for making the internal discrimination complaints,
I also believe my age was a factor, because l am aware that the respondent‘s representatives hired a younger less qualified individual

MARY A. CHAPMAN
NOTARY PUBL|C, STATE OF Ml
COUNTY OF KENT
M¥ COMM|SS|ON EXPlRES Nov 9, 2022

ACTING lN COUNTY OF M

 

 

l swear or affirm that l have read the above charge and that it is
true to the best of my knowledge, information and belief.

l declare under penalty of perjury that the foregoing is true and
correct.

l also want this charge filed with the EEOC. | will advise the
gencies ifl change my address or telephone number, and l will

Eooperate fully with them in the processing of my charge' in
ccordance with their procedures.

<“ii/i/Dwe=:iili/l//L;;/

Signature of Charging Party / Ciaimant

 

 

Date 2/27//3

NOTAR:/%i,i)en necessary to meet ;t;ite and Loca/ Requirements)

suascmaeo AND swoR BEFoRE ME THis DATE (nay month and wyman

…D'i*’llf¢w/,<,w»<j

ch/le
saw

ii//oe//Qosz@

Commissioned ln County

Acting in County

Commission expires

 

EEOC FORM 5/ CR4GE (Rev 04-05)

FREV|OUS VERSlONS OF THlS FORM ARE OBSOLEFE AND MUST NOT BE |'JSED

/

 

 

